Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 6-13 and 15-22 are allowed. As to claims 1, 9 and 17, references Spade has been made of record as teaching a dynamic image compositing method performed at a terminal having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: displaying a skeleton animation of an animation model on a real-world image captured by the terminal; receiving a photographing instruction; in response to the photographing instruction: capturing a currently displayed target real-world image and recording the skeleton animation of the animation model, the recorded skeleton animation including a plurality of image frames; performing image composition on the target real-world image and the plurality of image frames, to obtain a plurality of composited images, each composited image having the target real-world image as its background and a corresponding image frame; and combining the plurality of composited images into a dynamic image animation.
However, none of the prior art teaches or suggests associating the target real-world image with a parent image display control and each of the plurality of image frames of the animation model with a child image display control, respectively; performing image composition on the target real-world image and each of the plurality of image frames of the animation model according to a current offset location of the child image display control relative to the parent image display control, to obtain a plurality of composited images, each composited image having the target real-world image as its background and a corresponding image frame of the animation model; and combining the plurality of composited images into a dynamic image animation, as presently claimed.
Claims 4-6, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 12 and 19, references Spade have been made of record as teaching compositing a skeleton animation with a captured real-world image.  However, none of the prior art teaches or suggests wherein the plurality of operations further comprise: setting the target real-world image into a parent image display control, and setting a target frame of image of the recorded skeleton animation into a child image display control of the parent image display control, wherein the target frame of image is a frame of image in the recorded skeleton animation; and displaying the target real-world image and the target frame of image on an interface through the parent image display control and the child image display control, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616